Citation Nr: 0909181	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for anti-phospholipid 
antibody syndrome, to include as secondary to a service-
connected right lower extremity disorder, and to include 
under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
service-connected right lower extremity disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peripheral vascular disease with right popliteal occlusion, 
to include as secondary to a service-connected right lower 
extremity disorder.

4.  Entitlement to an increased rating for chronic 
neuropathic pain of the right lower extremity, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Veteran's claims file is in the 
jurisdiction of the VA Regional Office in Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After reviewing the Veteran's claims folder, the Board finds 
that additional evidence pertinent to the Veteran's claims 
herein has been identified by the record, and that the RO 
should obtain these records.  With regard to the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability, in December 2006, the 
Veteran submitted a decision from the Social Security 
Administration (SSA), dated in July 2006, which indicates 
that the Veteran was entitled to receive monthly SSA 
disability benefits beginning in January 2003.  During his 
December 2008 hearing before the Board, the Veteran testified 
that he was receiving SSA disability benefits for the 
disorders at issue since January 2003.  Although the claims 
file reveals that the RO requested the Veteran's records from 
SSA in January 2004, there is no indication that the SSA 
responded to the request or that the RO followed up on the 
request.  The United States Court of Appeals for Veterans 
Claims (Court) has repeatedly held that when VA is on notice 
that there are SSA records, it must obtain and consider them.  
See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992).  Further, the Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies.  38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Under these circumstances, 
an attempt should be made by the RO, with the assistance of 
the Veteran, to obtain these records.

In addition, with regard to the Veteran's claim for 
entitlement to service connection for anti-phospholipid 
antibody syndrome, the Veteran's March 2003 claim indicates 
his intention to apply for compensation under 38 U.S.C.A. § 
1151 for anti-phospholipid antibody syndrome.  Although the 
August 2004 rating decision noted that there was no evidence 
that the Veteran's anti-phospholipid antibody syndrome "was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of failure of VA 
personnel or was the result of an event that was not 
reasonably foreseeable," the August 2005 statement of the 
case did not discuss why entitlement to compensation under 
§ 1151 for anti-phospholipid antibody syndrome was not 
warranted.  Accordingly, remand is required for the RO to 
issue a supplemental statement of the case addressing the 
Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for anti-phospholipid antibody syndrome.

With regard to the Veteran's claim for entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
to include as secondary to a service-connected right lower 
extremity disorder, the Board finds that a supplemental VA 
opinion is warranted addressing the etiology of the Veteran's 
back disorder.  Specifically, the Veteran's service treatment 
records reveal complaints of and treatment for low back pain.  
Although the March 2004 VA examiner concluded that the 
Veteran's low back disorder was not related to service 
because the Veteran had complaints of low back pain both 
before and after service, the VA examiner did not consider 
whether the Veteran's low back disorder was aggravated by 
service.  As inservice aggravation of a disability is also 
part of the criteria under which service connection may be 
granted, an opinion as to whether the Veteran's degenerative 
disc disease of the lumbar spine was aggravated by his active 
duty service must be obtained.  In addition, although the 
March 2004 VA examiner concluded that the Veteran's "chronic 
low back pain due to degenerative disk disease has most 
likely no connections with his service-connected injury," 
the VA examiner did not provide any explanation or rationale 
for this conclusion.  Accordingly, the Board finds that a VA 
opinion, is necessary to clarify whether the Veteran's 
degenerative disc disease of the lumbar spine was aggravated 
by his active duty service, and to provide an explanation and 
rationale for the conclusion that the Veteran's low back 
disorder is not related to his service-connected right lower 
extremity disorder.

Further, the Board finds that the RO failed to provide the 
Veteran with adequate notice concerning his claim to reopen 
the issue of entitlement to service connection for peripheral 
vascular disease with right popliteal occlusion, to include 
as secondary to a service-connected right lower extremity 
disorder.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in new and material evidence cases, the veteran 
must be notified of the elements of service connection on 
which the claim was previously denied, and be given notice 
that he must submit evidence specifically relating to such 
elements.  Specifically, the June 2003 letter did not notify 
the Veteran of the requirement that he submit new and 
material evidence in order to reopen his claim, did not 
notify him of the elements of service connection on which his 
claim was previously denied, and did not notify him that he 
must submit evidence relating to such elements for his claim 
to be reopened.  Accordingly, remand is required so that the 
RO may provide such notice.

With regard to the Veteran's claim for an increased rating 
for his service-connected right lower extremity disorder, 
currently evaluated as 10 percent disabling, the Board finds 
that a new VA examination is warranted.  Although the Veteran 
is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8527, relating to paralysis of the internal saphenous nerve, 
the August 2008 VA examiner reported that the Veteran's right 
lower extremity disorder was manifested by decreased 
sensation in the distribution of the right superficial 
peroneal nerve, which is properly rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8522.  In addition, the August 2008 
VA examination report does not address the relevant rating 
criteria for either Diagnostic Code 8527 or 8522.  
Accordingly, remand is required for a new VA examination to 
determine whether any or all of the following nerves are 
affected by the Veteran's right lower extremity disorder: (1) 
sciatic, (2) external popliteal (common peroneal), (3) 
musculocutaneous (superficial peroneal), (4) anterior tibial 
(deep peroneal), (5) internal popliteal (tibial), (6) 
posterior tibial, (7) anterior crural (femoral), (8) internal 
saphenous, (9) obturator, (10) external cutaneous nerve of 
the thigh, and (11) ilio-inguinal.  The examiner should also 
indicate whether the impairment of any nerve is in the nature 
of a neuritis, a neuralgia, and/or incomplete paralysis or 
paralysis.  Any impairment is to be characterized as mild, 
moderate, moderately severe, or severe.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claims 
on appeal, and it must assist the Veteran 
by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
With regard to the Veteran's claim to 
reopen the issue of entitlement to service 
connection for peripheral vascular disease 
with right popliteal occlusion, this 
notice must also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO must obtain all of the 
Veteran's records from the Social Security 
Administration.  Once obtained, the 
records must be associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran and his representative must 
then be given an opportunity to respond.

3.  The Veteran's claims file and a copy 
of this Remand must be forwarded to the VA 
examiner who conducted the March 2004 VA 
examination to address whether a low back 
disorder pre-existed military service, and 
if so, whether it was aggravated thereby.  
In addition, the examiner must provide an 
explanation and rationale for the previous 
conclusion that the Veteran's low back 
disorder was not related to his service-
connected right lower extremity disorder.  
The examiner must specifically state 
whether the Veteran's current low back 
disorder was either caused or aggravated 
by his service-connected right lower 
extremity disorder.  If the March 2004 VA 
examiner is no longer available, then a 
new examination must be conducted to 
determine the etiology of any low back 
disorder found.  The Veteran's claims file 
and a copy of this Remand must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
the examiner must provide an opinion as to 
whether any low back disorder found was 
caused by or aggravated by the Veteran's 
active duty service.  The examiner must 
also provide an opinion as to whether any 
low back disorder was either caused by or 
aggravated by his service-connected right 
lower extremity disorder.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

4.  The RO must schedule the Veteran for 
another VA neurological examination of his 
right lower extremity.  After reviewing 
the claims file, examining the Veteran, 
and performing any indicated testing, the 
examiner must indicate whether any or all 
of the following nerves are affected by 
the Veteran's right lower extremity 
disorder: (1) sciatic, (2) external 
popliteal (common peroneal), (3) 
musculocutaneous (superficial peroneal), 
(4) anterior tibial (deep peroneal), (5) 
internal popliteal (tibial), (6) posterior 
tibial, (7) anterior crural (femoral), (8) 
internal saphenous, (9) obturator, (10) 
external cutaneous nerve of the thigh, and 
(11) ilio-inguinal.  For each affected 
nerve, the examiner must indicate whether 
the impairment is in the nature of a 
neuritis, a neuralgia, and/or incomplete 
paralysis or paralysis.  The examiner must 
state whether the impairment is best 
characterized as mild, moderate, 
moderately severe, or severe, indicating 
the clinical findings that support the 
classification provided.  The examiner 
must also provide an opinion as to whether 
the Veteran's service-connected chronic 
neuropathic pain, in and of itself, 
prevent him was obtaining or retaining 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination(s), 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The RO must then re-adjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must discuss the Veteran's claim for 
entitlement to compensation based on 
38 U.S.C.A. § 1151 for anti-phospholipid 
antibody syndrome.  The appeal must then 
be returned to the Board for appellate 
review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

